Case 1:21-mc-00640-GHW Document 6-4 Filed 08/05/21 Page 1 of 2

EXHIBIT 4
Case 1:21-mc-00640-GHW Document 6-4 Filed 08/05/21 Page 2 of 2

Article 519 SCC

Official text:

A. De Vaction en
nullité

L Incapacité de
disposer,
caractére illicite
ou immoral de la
disposition

 

Exhibit 4

 

 

 

Chapitre VI:
De la nullité et de la réduction des dispositions du défunt

Art. 319

1 Les dispositions pour cause de mort peuvent étre annulées:

1.

lorsqu’elles sont faites par une personne incapable de disposer
au moment de l’acte;

lorsqu’elles ne sont pas expression d’une volonté libre;

lorsqu’elles sont illicites ou contraires aux moeurs, soit par
elles-mémes, soit par les conditions dont elles sont grevées.

2 L’action peut étre intentée par tout héritier ou légataire intéressé.

Translation into English:

A. Action for
declaration of
invalidity

I. On grounds of
lack of testamen-
tary capacity,
lack of free will,
unlawfulness or
immorality

Section Six:
Declaration of Invalidity and Abatement of Dispositions

Art. 519
1 Where contested, a testamentary disposition may be declared invalid:

1.

ud

if it was made by the testator at a time when he or she lacked
testamentary capacity:

if it is the product of a lack of free will:

if its content or a condition attached to it is immoral or unlaw-
ful.

2 An action of declaration of invalidity may be brought by any inter-
ested heir or legatee.

 

 
